Exhibit 10 

On November 16, 2005, the Compensation Committee of the Board of Trustees of the
Company approved the annual base salaries (effective as of January 1, 2006) of
the Company’s executive officers after a review of performance, market data and
salaries of executives at comparable companies. The following table sets forth
the annual base salary levels of the Company’s executive officers for calendar
years 2006 and 2005: 

 

 

 

 

 

 

 

 

 

Name and Position

 

Year

 

 

Base Salary

 

Thomas A. Wentz, Sr.

 

 

2006

 

 

$

210,000

 

President and Chief Executive Officer

 

 

2005

 

 

$

200,000

 

 

 

 

 

 

 

 

 

 

Timothy P. Mihalick

 

 

2006

 

 

$

275,000

 

Senior Vice President and Chief Operating

 

 

2005

 

 

$

240,000

 

Officer, and Trustee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Diane K. Bryantt

 

 

2006

 

 

$

140,000

 

Senior Vice President and Chief Financial Officer

 

 

2005

 

 

$

130,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Thomas A. Wentz, Jr.

 

 

2006

 

 

$

225,000

 

Senior Vice President, and Trustee

 

 

2005

 

 

$

200,000

 

 